Motions by defendants GTE Products Corporation, Shieldalloy Corp., General Electric Company, Kennametal, Inc., Afrimet-Indussa, Inc., and Hafner to dismiss appeals denied. Memorandum: Plaintiffs’ appeals are from the supplemental order dated November 19, 1986. Defendants GTE Products Corporation, Shieldalloy Corp., General Electric Company, Kennametal, Inc., Afrimet-Indussa, Inc., and Hafner were not parties to the application for the supplemental order, were not affected by the order, and will not be affected by the appeals. Hence, they are not parties to the appeals and their motions to dismiss the appeals as to them are unnecessary. Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.